ALLOWABILITY NOTICE
Examiner’s Comment
The Patent Trial and Appeal Board decision filed 28 October 2020 reversing all prior art rejections places the application in condition for allowance.
Claims 1-4 and 6-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/CHRISTOPHER R LEGENDRE/
Examiner, Art Unit 3745

/J. Todd Newton/Primary Examiner, Art Unit 3745